Exhibit 10.34

 

[g108271kcimage002.gif]

interWAVE Communications International, Ltd.

2495 Leghorn Street

Mountain View, CA  94043

 

May 6, 2004

 

 


EMPLOYMENT AGREEMENT


 

Padraig Stapleton

interWAVE Communications

 

Dear Padraig,

 

This offer letter and the agreements incorporated herein (including the written
Employment and Proprietary Agreement, Non-Disclosure and Confidentiality
Agreement entered into by you and the Company, the written Indemnification
Agreement entered into by you and the Company, and the written stock option
agreements entered into by you and the Company and identified in the attached
Personnel Summary) set forth the terms of your employment with the Company and
supercede and replace all previous oral and/or written agreements between
interWAVE Communications International Ltd. (Company), its subsidiaries and all
affiliated entities and Padraig Stapleton.  You should note that the Company may
modify job titles, compensation and benefits from time to time as it deems
necessary.

 

Upon receipt of your signature below, the terms and conditions of your
employment shall be modified to be as follows:

 

a. Title

Vice President Engineering

 

 

b. Reporting to

President Chief Executive Officer (CEO)

 

 

c. Responsibilities

Responsible for all Engineering activities of the Company.

 

 

d. Employee Status

Regular Full time employee

 

 

e. Compensation

$6,346.15 per biweekly pay period, less applicable withholdings and deductions.

 

 

f. Benefits.

You shall continue to be eligible to receive the employee benefits (i.e.,
medical, vision, dental insurance) made generally available to senior executives
of the Company pursuant to the then current terms and conditions of its health
and welfare plans.

 

 

g. Severance

For purposes of determining eligibility for severance, “termination for cause”
shall include, without limitation, termination of employment due to poor
performance, misconduct, or corporate financial difficulties, each as determined
by the Company.  In the event that your employment is terminated without cause,
you shall be eligible to receive the following severance terms:

 

Employment Agreement

Initials

 

/

 

 

Padraig Stapleton

 

 

1

--------------------------------------------------------------------------------


 

1.                                       Continuation of salary. Three (3)
months of your then current base salary, less applicable withholdings, to be
divided into six and ½ (6 1/2) equal payments paid in regular biweekly payroll
periods, in accordance with regular payroll practices, over a period of three
months following termination of your employment.

 

2.                                       COBRA reimbursement for continued
benefits coverage (medical, dental and vision) at the level of coverage in
effect upon termination of your employment for a period of three (3) months.

 

3.                                       Accelerated vesting of three (3) months
of unvested stock options held by you pursuant to the terms of any written stock
options agreements granted to you as of the date of termination of your
employment.

 

4.                                       The Company will continue to provide
Officers’ indemnification, subject to the terms and conditions of the Company’s
Directors and Officers Insurance Policy, as amended from time to time at the
sole discretion of the Company, and the written Indemnification Agreement
entered into between you and the Company, for the term of your employment.

 

5.                                       Upon termination of your employment,
you shall also be eligible to receive any additional non-monetary termination or
severance benefits (not to include health and welfare benefits) then offered by
the Company to all employees of the Company upon termination of their
employment, subject to the same terms and conditions applicable to such other
employees.

 

In the event of termination for cause, as determined by the Company in its sole
discretion, the Company shall not have any obligations for severance, payments,
or benefits to you, other than as required by law.  Additionally, by signing
below, you acknowledge and agree that you shall not be eligible for the above
described severance benefits due to a change in the terms and conditions of your
employment, including, but not limited to, due to a change in your title,
compensation, benefits, reporting structure, location of work, or duties and
responsibilities.  Similarly, you shall not be eligible for the above-referenced
severance in the event of a Company wind-down, shut-down, or bankruptcy..

 

At-Will Employment.  You should be aware that your employment with the Company
is for no specified period and constitutes “at-will” employment.  As a result,
you are free to terminate your employment at anytime, for any reason or for no
reason.  Similarly, the Company is free to terminate its employment relationship
with you at any time, with or without cause, and with or without notice.

 

Confidentiality.  You shall continue to be governed by the terms of the
Employment & Proprietary Agreement, Non-Disclosure and Confidentiality Agreement
and the Indemnification Agreement between the Company and yourself. You should
advise the CEO in writing of any conflict or potential conflict or submit to the
CEO for determination of any potential conflict of interest during your
employment and covered subsequent period.

 

Company Policies.  As a Company employee, you will continue to be expected to
abide by the Company’s rules and standards.  By signing below you reaffirm the
acknowledgement form that you have previously signed stating that you have read
and understand the Company’s rules of conduct, which are included in the Company
Handbook, and agree to continue to abide by such rules of conduct.  By signing
below you also reaffirm that you have read and understand the Company’s rules of

 

2

--------------------------------------------------------------------------------


 

conduct set forth in the Company’s Code of Conduct and Ethics and agree to
continue to abide by such rules of conduct.

 

To accept this offer, please sign and date this letter in the space provided
below.  A duplicate record is enclosed for your records.  This letter,
including, but not limited to, its at-will employment provision, may not be
modified or amended except by a written agreement signed by the Chief Executive
Officer and you.  .

 

I hope that you will accept the terms and we can work to further the goals and
ensure the success of the Company.

 

Sincerely,

 

 

 

 

 

 

Erwin Leichtle

Date

 

o            I have received and reviewed the terms of this Employment
Agreement.

 

o            I accept the terms of this Employment Agreement.

 

 

 

Padraig Stapleton

Date

 

 

 

CC: HR

 

3

--------------------------------------------------------------------------------